DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 31 August 2020.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  “one or more processors: and a memory partition” should be “one or more processors; [[:]] and a memory partition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US 2010/0174771).

Regarding claim 1, Cobb teaches: A system comprising: one or more processors: and a memory partition, accessible by the one or more processors, wherein the memory partition comprises instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, from an instance environment, a task flow definition comprising a plurality of operations representing at least a portion of a task defined by the task flow definition, wherein the plurality of operations comprises a first operation and a second operation (¶ 31, “In step 502, first computing device 102-1 determines a project to be performed. The project may be any analysis that may need to be performed on data. The project may include a number of tasks or may be broken into a number of tasks that can be performed”); 
determining a first execution environment of a plurality of execution environments for executing the first operation of the plurality of operations (¶ 32, “first computing device 102-1 analyzes the project and determines tasks that can be broken out from the project based on its peer list and the services offered by the peers”), wherein the first execution environment comprises the instance environment or a server environment (¶¶ 12-13, “Each device 102 may include a framework 106 that allows parallel processing of tasks” and “Devices 102 may include personal computers, laptop computers, cellular phones, personal digital assistants, cameras, access points, control points, servers, workstations, or other suitable computing devices”); 
executing the first operation in the first execution environment (claim 1, “the one of the networked devices processing the data using the module for the project”); 
determining a second execution environment of the plurality of execution environments for executing the second operation of the plurality of operations (claim 4, “detecting a new device on the network; determining if the new device has processing resources; and distributing a second task to the new device if the new device has available processing resources”), wherein the second execution environment is different than the first execution environment (claim 4, “detecting a new device on the network”); and 
executing the second operation in the second execution environment (claim 1, “the one of the networked devices processing the data using the module for the project”).
Cobb does not expressly disclose “an instance environment”, however, a person having ordinary skill in the art would have found the instance environment obvious in view of each of a plurality of devices having a framework that allows parallel processing of tasks (¶ 12).

Regarding claim 2, Cobb teaches: the second execution environment has different execution capabilities than the first execution environment (claim 7, “the one of the networked devices is selected based on capabilities included in the one of the networked devices”).

Regarding claim 3, Cobb teaches: determining the second execution environment of the plurality of execution environments for executing one or more remaining operations in the plurality of operations (¶ 36, “In step 506, first computing device 102-1 determines computing devices 102 include processing resources to process a task. This may involve polling other computing devices 102 to determine if processing resources is available”); and 
executing the one or more remaining operations in the second execution environment (¶ 38, “Upon receipt of this message, the target machine either downloads or references a shared resource, performs the task, and forwards the results back to the master machine along with a flag indicating continued or discontinued computational availability”).

Regarding claim 4, Cobb teaches: analyzing the plurality of operations prior to determining the first execution environment to minimize a number of changes between the first execution environment and the second execution environment (¶ 28, “First computing device 102-1 may also determine if the module can be executed on second computing device 102-2. This may involve analyzing the architecture of second computing device 102-2. However, as discussed above, first computing device 102-1 may have multiple modules that can be executed on different architectures. A module that can execute on second computing device 102-2 may be determined.”).

Regarding claim 5, Cobb teaches: providing attributes for each operation of the plurality of operations to the first execution environment (¶ 32, “The service registry and peer list may be analyzed. This may determine which services are offered by other computing devices 102. Also, the peer list may indicate the abilities of other computing devices 102, such as what tasks they can handle”).

Regarding claim 6, Cobb teaches: attributes of the first operation comprise a data access requirement, an authorization credential requirement, or an application availability requirement, or a combination thereof (¶ 29, “A configuration file of an extensible mark-up language (XML) file and a path to a needed file, temporary credentials to allow access, and a library that is used for the architecture may be sent. This allows a device with a framework 106 to download and install the module. In step 410, a message is sent to second computing device 102-2 indicating the packaged module is ready for download.”).

Regarding claim 7, Cobb teaches: the first execution environment is determined based on a comparison of one or more execution capabilities of each of the plurality of execution environments and the attributes of the first operation (claim 2, “storing the services found on the one or more networked devices in a registry; and analyzing the services in the registry to determine which of the one or more networked devices is capable of performing the task for the projects using a service”).

Regarding claim 10, Cobb teaches: the first execution environment is determined from the instance environment and a plurality of available server environments, including the server environment (¶ 13, “Devices 102 may include personal computers, laptop computers, cellular phones, personal digital assistants, cameras, access points, control points, servers, workstations, or other suitable computing devices”).

Regarding claim 11, Cobb teaches: the plurality of operations comprises a third operation, wherein the operations comprise: determining the second execution environment of the plurality of execution environments for executing the third operation of the plurality of operations; and executing the third operation in the second execution environment (¶ 38, “Upon receipt of this message, the target machine either downloads or references a shared resource, performs the task, and forwards the results back to the master machine along with a flag indicating continued or discontinued computational availability. If the target machine is still available, the next block of data is assigned via the next task message with references to the body of data to be processed.”).

Claim(s) 13 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 15, Cobb teaches: the plurality of operations comprises a third operation, the method comprising: determining a third execution environment of the plurality of execution environments from the plurality of execution environments for executing the third operation, wherein the third execution environment comprises the instance environment or the server environment; and executing the third operation in the third execution environment (¶ 31, “The project may be any analysis that may need to be performed on data. The project may include a number of tasks or may be broken into a number of tasks that can be performed.”; ¶ 38, “Although one computing device is described as being communicated with, it will be understood that any number of computing devices 102 may receive a task and perform computations on portions of the data”).

Claim(s) 18 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 19, Cobb teaches: transmitting, prior to executing the first operation, attributes of the first operation and information related to the first operation to the first execution environment (¶ 38, “If a module does not need to be distributed or after the module has been distributed, in step 512, first computing device 102-1 then sends the task and data to second computing device 102-2. For example, the algorithm needed is packaged in a module and sent with data to have the computation performed”); and transmitting, prior to executing the second operation, attributes of the second operation and information related to the second operation to the second execution environment (¶ 38, “In one example, once second computing device 102-2 has been given the module with the problem-solving algorithm (a pattern detection algorithm as described above) a message is sent to the second computing device 102-2 to perform a task”).

Regarding claim 20, Cobb teaches: the at least one server environment is provided by network infrastructure that is remote from the processor (¶ 13, “In one embodiment, various consumer electronic devices may connect to network 104. Network 104 may connect devices 102 together. In one example, network 104 may include a local area network (LAN), wide area network (WAN), or other wireless or wired networks.”).

Claim(s) 14 and 16 correspond(s) to claim(s) 3 and 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, as applied above, and further in view of Clark et al. (US 2014/0282573).

Regarding claim 8, Cobb does not teach, however, Clark et al. teach: the first execution environment is determined from at least two candidate server environments, including the server environment (¶ 81, “The deployment tool 450 may then deploy the application for execution partially in time on one of the candidate environments--referred to as a target environment--that is selected based on the trial data 460 as best suiting the resource demands of the application, as compared to the other candidate environments”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first execution environment is determined from at least two candidate server environments, including the server environment, as taught by Clark et al., in the same way to the system, as taught by Cobb. Both inventions are in the field of assigning tasks to one of a plurality of devices, and combining them would have predictably resulted in “resolving deployment conflicts in heterogeneous environments”, as indicated by Clark et al. (¶ 2).

Regarding claim 9, Cobb does not teach, however, Clark et al. teach: the first execution environment is determined from at least two candidate server environments, including the instance environment (¶ 81, “The deployment tool 450 may then deploy the application for execution partially in time on one of the candidate environments--referred to as a target environment--that is selected based on the trial data 460 as best suiting the resource demands of the application, as compared to the other candidate environments”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first execution environment is determined from at least two candidate server environments, including the server environment, as taught by Clark et al., in the same way to the system, as taught by Cobb. Both inventions are in the field of assigning tasks to one of a plurality of devices, and combining them would have predictably resulted in “resolving deployment conflicts in heterogeneous environments”, as indicated by Clark et al. (¶ 2).

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, as applied above, and further in view of Srinivas et al. (US 2010/0131669).

Regarding claim 12, Cobb does not teach, however, Srinivas et al. teach: a greater number of the plurality of operations are executed in the server environment than are executed in the instance environment (¶ 81, “The deployment tool 450 may then deploy the application for execution partially in time on one of the candidate environments--referred to as a target environment--that is selected based on the trial data 460 as best suiting the resource demands of the application, as compared to the other candidate environments”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the first execution environment is determined from at least two candidate server environments, including the server environment, as taught by Srinivas et al., in the same way to the method, as taught by Cobb. Both inventions are in the field of assigning tasks to one of a plurality of devices, and combining them would have predictably resulted in “resolving deployment conflicts in heterogeneous environments”, as indicated by Srinivas et al. (¶ 2).

Claim(s) 17 correspond(s) to claim(s) 12, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199